The writer is unable to concur in the opinion of the majority for the reason that, in his opinion, where a party has a right of appeal, resort may not be had to the extraordinary writ of mandamus; and in the instant case it is conceded that the right of appeal exists.
The prevailing opinion contains the suggestion that in cases of an appeal the trial judge could not indicate in the record any reason for vacating the order in suit, and that by answer to the alternative writ, he will have an opportunity to do so; therefore as to the defendant, the trial judge, appeal is not an appropriate remedy. The prevailing opinion also states that as to the judgment creditor an appeal is not an adequate remedy.
The writer is of the opinion that the trial judge has full power and authority, and that it is his duty to protect his record by making it conform to the truth. The writer also thinks that an appeal from the order in suit is an adequate remedy as to the judgment creditor. If an appeal had been taken, resulting in a reversal of the order of the trial court, the effect thereof, even without the rendition of any written opinion, would have resulted in restoring the pendency of relator's petition for an order requiring the judgment debtor to appear for examination, accompanied by a judgment that such an order had been improperly and unjustifiably vacated. The writer thinks that with such a record confronting him, no trial judge in Oregon would fail to issue an order for the immediate examination of the judgment debtor.
Moreover, in case of a reversal, this court could not be charged with impropriety, irrelevance or prolixity, if the statement should be made in the court's *Page 505 
written opinion that an examination of the judgment debtor should be ordered; for that is only another way of saying that the vacation of such an order constituted reversible error.
In a New York case decided in 1888, the question decided on appeal is in substance the same as the one which the relator herein seeks to have decided in this proceeding in mandamus.Dorsey v. Cummings, 55 N.Y. (48 Hun) 76.
The writer thinks that the procedural question, namely, "Does mandamus lie in a case where the relief sought may be obtained by an appeal?" is not doubtful; but, many times has been answered in the negative by this court by the Supreme Court of the United States, and by the overwhelming weight of authority elsewhere. That relator did not prosecute this mandamus proceeding with such diligence as to have it determined before the time for him to appeal had expired, should not, in the opinion of the writer, blind and deafen this court to such a well grounded and generally approved principle of procedural law, as that which has so often compelled a negative answer to the question above set forth.
Where a plain, speedy and adequate remedy by appeal exists, mandamus does not lie. In re Von Klein, 67 Or. 298, 135 P. 870;In re Clark, 79 Or. 325, 332, 154 P. 748, 155 P. 187, 189;State ex rel. v. Beveridge, 112 Or. 19, 23, 228 P. 100; Stateex rel. v. Circuit Court, 114 Or. 6, 233 P. 563, 234 P. 262;State ex rel. v. Norton, 131 Or. 382, 292, 283 P. 12.
    "It is well settled that where a party has the right to a writ of error or appeal, resort may not be had to the extraordinary writ of mandamus or prohibition." In re Tiffany, 252 U.S. 32,  64 L.Ed. 443, 40 Sup. Ct. Rep. 239, citing In re Harding, *Page 506 219 U.S. 363, 31 Sup. Ct. Rep. 324, 55 L.Ed. 252, 37 L.R.A. (N.S.) 392; Ex parte Oklahoma, 220 U.S. 191,  31 Sup. Ct. 426, 55 L.Ed. 431.
    "The accustomed office of a writ of mandamus, when directed to a judicial officer, is to compel and exercise of existing jurisdiction, but not to control his decision. It does not lie to compel a reversal of a decision, either interlocutory or final, made in the exercise of a lawful jurisdiction, especially where in regular course the decision may be reviewed upon a writ of error or an appeal." Ex parte Roe,  234 U.S. 70, 58 L.Ed. 1217, 34 S.Ct. 722, citing many authorities.
In support of relator's position that mandamus will lie where the remedy at law is inadequate and entails much delay, relator cites the case of State ex rel. Pierce v. Slusher, 117 Or. 498,244 P. 540, 58 A.L.R. 114. That case was instituted to compel the sheriff in his capacity as tax collector to proceed to collect the public revenue. An action upon his official bond might have been maintained. It is there held that the right to compel a tax collector to proceed to collect the public revenue rests upon the public requirement for a certain and speedy remedy and that an action against defendant upon his bond would not meet the need of the commonwealth for revenue. In the case at bar, relief, if any, would be the same on appeal as that which is here sought in mandamus.
In Riesland v. Bailey, 146 Or. 574, 31 P.2d 183, 92 A.L.R. 1207, it is held that mandamus is the appropriate remedy to compel the clerk to approve an undertaking on appeal. The question of the existence of a right of appeal from the refusal of the clerk to approve such bond is not suggested. In theRiesland-Bailey case, Lyders v. Superior Court, 129 Cal.App. 635,  19 P.2d 300; Gotthelf v. Fickett, 37 Ariz. 322, 413,294 P. 837, *Page 507 
and Coates v. State, 133 Ind. 36, 32 N.E. 737, are cited. InLyders v. Superior Court, supra, it is held that the ruling under attack was not an appealable order. That ruling consisted of the trial court refusing to approve an undertaking theretofore tendered as a stay bond on appeal. Neither in the case ofGotthelf v. Fickett, supra, nor in the case of Coates v.State, supra, is the question presented as to whether or not the order under attack was appealable.
In relator's brief, it is conceded that a remedy by appeal from the order under attack is possible, but it is argued that an appeal under the circumstances would not be a speedy or adequate remedy. In that connection, it is there said that the delay incidental to the ordinary appeal from such an order would and does permit the judgment debtor to squander his assets. The record in the case at bar discloses that the issuance of an alternative writ herein was ordered on the 3rd day of April, 1942. It is obvious that during the time which has elapsed since then an appeal could have been perfected, put at issue and presented to the court.
It is said by relator that, by the time the appeal was perfected, the judgment debtor could leave for parts unknown. The remedy here invoked, namely, mandamus, has afforded the judgment debtor the same opportunity.
It was orally argued by relator that by requiring relator to invoke the right of appeal instead of seeking redress by mandamus, we accord to the judgment debtor the opportunity to maintain the status quo during the pendency of his appeal from the judgment in the principal case without being required to file a supersedeas bond. This mandamus proceeding has had the same effect. *Page 508 
To the writer, it is plain that to employ the extraordinary writ of mandamus in determining the issue here presented is to supersede the legal remedy of appeal thereby without affording relator any more adequate or speedy relief.
The writer thinks, that in issuing the alternative writ, the court did not make the selection as to which remedy the relator chose to invoke. That selection was made by the relator when he presented a petition for the issuance of an alternative writ. By issuing such writ, this court merely consented to hear the parties with reference to all questions pertinent to the issue thereafter to be joined including the question of the propriety of the remedy thus invoked by the relator.
The prevailing opinion attributes to the trial court a motive for making the order of vacation which, in the opinion of the writer, is not reflected by the record. On the contrary, applying the presumption that official duty has been regularly performed, we must conclude that the order of vacation was entered in the exercise of discretion and not for the purpose of refusing to accord to the relator a right to which he was legally entitled. In mandamus, as in other cases, probative facts must be alleged and modifying words, unsupported by allegations of fact, are mere surplusage.
There is authority to the effect that in an application for an order requiring a judgment debtor to appear for examination, it is not necessary to allege that no previous application for such an order has been made; but it has been held that in an application for an alternative writ of mandamus the applicant must negative any facts which under the statute or ordinance relied upon by him might defeat his right to maintain the action. Vol. 13, Ency. of Plead.  Pract., p. 679. There, *Page 509 
the Ohio case of State ex rel. v. Bickham, 4 Ohio Cir. Ct. Rep. 246, is cited. The writer ventures to quote from the opinion in that case:
    "* * * a majority of the court are of the opinion that the peremptory writ should not issue for the further reason, that the writ will not be granted unless the petition alleges facts sufficient to show that the officer against whom the writ is prayed, has omitted a manifest duty. It must contain not only the affirmative allegations of proceedings necessary to entitle the party to the process prayed for, but it must also be averred that other facts which would justify the omission complained of, do not exist.  25 Me. 333; Moses on Man. 19. The facts which go to constitute the duty, the omission is without excuse, that the relator is clearly entitled to do [due] performance, that he will be prejudiced by its nonperformance, and that he has no other adequate remedy, must be plead distinctly and issuably; High on Man. secs. 10, 12, 536, 537; 7 East 345; 12 Ill. 254;  9 Neb. 92; 22 Ohio St. 371; 15 Barb. 607."  State ex rel v. Bickham, supra.
The statute provides that though the writ of mandamus may require a court, officer or person to exercise its or his judgment, it shall not control judicial discretion. Section 11-302, O.C.L.A., Vol 2, p. 330.
To meet this basic limitation upon the function of such writ, the relator argues that there was an abuse of judicial discretion in the instant proceeding.
Applying to the alternative writ in suit the rule that the petitioner for writ of mandamus must negative any facts which would defeat his right to maintain the action by alleging probative facts instead of merely employing modifying terms, we find nothing therein which prevents the natural assumption that after entertaining *Page 510 
the petition and granting an order requiring the judgment debtor to appear for examination, the defendant, Judge Dobson, advised himself of the state of the record resulting in the judgment which was the basis for the supplemental proceeding. There is no probative fact in the alternative writ which challenges or disputes the presumption that Judge Dobson formed the opinion from the state of the record that said judgment was voidable. From the record, he became aware that an appeal had been taken therefrom. Moreover, it cannot be assumed that the judgment debtor is not a man of probity. His standing before the courts attests his integrity.
No one, whether of high professional and personal standing or not, should be subjected to examination in a proceeding supplemental to an execution upon a voidable judgment while an appeal is pending therefrom.
It is entirely beside the point that in the opinion of the trial court, which entered the judgment, or even in the opinion of this court, Judge Dobson was mistaken. It is obvious to the writer that he exercised his judicial discretion in good faith prompted only by his conception of duty and supported by many years of legal study, training and attainment. In putting an end to the proceeding supplemental to execution, that he failed to distinguish between a provision in the writing which constitutes the judgment creditor's evidence of his chose in action in the principal case as one restricting the procedure against the security and a provision limiting and restricting the remedy where the security is waived and is not to be taken into consideration, does not in the least justify the conclusion that he was guilty of an abuse of discretion. *Page 511 
The writer and nearly every one else, who has served in a judicial position for an extended interval, have mistakenly adjudicated the rights of litigants; but, certainly, mandamus ought not to be held the approved procedure by which such adjudications should be corrected.
For these reasons, with due respect for the majority with whom he differs, the writer dissents. In his opinion, the demurrer to the alternative writ should be sustained and the proceeding dismissed.